DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/09/2020.
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Applicant’ abstract appears to include 244 words that are not within the required range of 50 to 150 words. It should avoid using phrases which can be The disclosure concerns/relates". Thus, Applicant’s abstract should comply with what is detailed in MPEP 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 and 02/18/2021 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
35 USC 112,6TH Considerations
Claim limitation “the PDCCH and PDSCH receiving module is configured to monitor a PDCCH and receive a PDSCH scheduled by the PDCCH; the slot HARQ-ACK information generating module is configured to determine, for one slot of one carrier and according to a configured slot pattern and a configured PDCCH monitoring occasion, the HARQ-ACK occasion and the number of HARQ-ACK bits occupied by the one slot; the HARQ-ACK codebook generating module is configured to generate, by a UE, an HARQ-ACK codebook according to the HARQ-ACK occasion and the number of HARQ-ACK bits occupied by the one slot; and the HARQ-ACK transmitting module is configured to transmit HARQ-ACK information ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they the PDCCH and PDSCH receiving module is configured to…the slot HARQ-ACK information generating module is configured to…the HARQ-ACK codebook generating module is configured to…and the HARQ-ACK transmitting module is configured to” coupled with functional language “monitor a PDCCH and receive a PDSCH scheduled by the PDCCH; determine, for one slot of one carrier and according to a configured slot pattern and a configured PDCCH monitoring occasion, the HARQ-ACK occasion and the number of HARQ-ACK bits occupied by the one slot; generate, by a UE, an HARQ-ACK codebook according to the HARQ-ACK occasion and the number of HARQ-ACK bits occupied by the one slot; and transmit HARQ-ACK information” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(see fig.5); a slot HARQ-ACK information generating module (see fig.5); and HARQ-ACK codebook generating module(see fig.5); and an HARQ-ACK transmitting module(see fig.5).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “for one slot of one carrier, determining, according to a configured slot pattern and a configured PDCCH monitoring occasion, the HARQ-ACK occasion and the number of HARQ-ACK bits occupied by the one slot; and generating, by the UE, an HARQ-ACK codebook according to the HARQ-ACK occasion and the number of HARQ-ACK bits occupied by the one slot, and transmitting HARQ-ACK information”, as substantially described in independent claim(s) 1 and 15.  These limitations, in combination with the remaining limitations of claim(s) 1 and 15 are not taught nor suggested by the prior art of record.
Yang et al US (2020/0358487) teaches, see fig.10-12 & abs, receiving only one downlink signal in a set of slots; generating an acknowledgement/negative acknowledgement (A/N) codebook for the one or more downlink signals; and 
Liu et al (2020/0235866) teaches, see abs &s, receiving at least one of first downlink information and second downlink information from a communication node, wherein: the first downlink information is received before uplink grant information is received, and the second downlink information is received after the uplink grant information is received; generating at least one hybrid automatic repeat request acknowledgement (HARQ ACK), wherein the at least one HARQ ACK comprises at least one of: a first feedback information corresponding to the first downlink information, and a second feedback information corresponding to the second downlink information; and sending the HARQ ACK to the communication node in a feedback slot based on an uplink feedback timing indicated in the uplink grant information, see fig.3-8, slot with bits for transmitting ack/NACK feedback codebook & see para.0051, a dynamic feedback codebook may include the first and second feedback information (including the size and bit order of the first and second feedback information) as determined above. This first and second feedback information may include respective HARQ ACKs or NACKs for each of their constituent slots. As will be discussed further below, the dynamic feedback codebook may include the first and second feedback information as separate parts of the dynamic feedback codebook, or may merge the first and .

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474